REVERSE AND REMAND and Opinion Filed November 29, 2021

 

In The
Court of Appeals
Stith Avatrict of Texas at Dallas

 

No. 05-19-01480-CV

 

PRO-FIRE & SPRINKLER, L.L.C. AND JAMES C. LANKFORD,
Appellants

V.
THE LAW COMPANY, INC., Appellee

 

On Appeal from the 95th District Court
Dallas County, Texas
Trial Court Cause No. DC-18-18762

 

OPINION

Before Justices Myers, Osborne, and Carlyle
Opinion by Justice Osborne

In this restricted appeal, appellants Pro-Fire & Sprinkler, L.L.C. and James C.
Lankford challenge the trial court’s default judgment in favor of appellee The Law
Company, Inc. (TLC). In a single issue with four parts, Pro-Fire and Lankford claim
that there is error apparent on the face of the record that requires reversal. We agree
and reverse the trial court’s default judgment.

BACKGROUND
The suit arises from an alleged subcontract between Pro-Fire and TLC relating

to a construction project in which TLC was the general contractor; Lankford
allegedly guaranteed Pro-Fire’s performance on the contract. In 2018, TLC filed suit
against Pro-Fire for breach of contract and against Lankford for his liability under
the guaranty.

In January 2019, after four unsuccessful attempts to serve appellants, TLC
filed a motion requesting substituted service on Pro-Fire and a separate motion
requesting substituted service on Lankford.' The trial court denied the motions; a
few days later, TLC filed amended motions attaching a new affidavit from its process
server with additional detail, including statements confirming that the address at
issue was Lankford’s residence based on the process server’s conversations with
Lankford’s wife at the address.

The trial court subsequently signed an order authorizing substituted service
on Lankford. The trial court’s order required the process server to attempt personal
service on anyone over the age of sixteen at Lankford’s residence before leaving a

copy of the citation and original petition attached to the front door:

[I]t is ordered ... that service upon Defendant, JAMES C.
LANKFORD, be made by a person authorized by law to serve process
by delivering a true copy of the Citation and Plaintiffs Original Petition
to anyone over sixteen years of age at the Defendant’s usual place of
abode, [Lankford’s residence], or in the event no one over sixteen is
present when service is attempted, by attaching copies of the Citation
and Plaintiff's Original Petition to the front door at [Lankford’s
residence].

IT IS FURTHER ORDERED that the return of service on the
Citation and Plaintiffs Original Petition state when and how the

 

' TLC asserted that although Pro-Fire is an LLC, Pro-Fire does not maintain a registered agent and
office in Texas and could be served through its manager, Lankford, at his residence.

2
Citation and Plaintiff's Original Petition were served, and be signed and
sworn to by the person making the return of service.

The return of service relating to Lankford was filed February 5, 2019.7 In the
affidavit of service attached to the return, the process server testified:

"The following came to hand onjJan 29, 2019, 4:00 pm,
CITATION, PLAINTIFF'S ORIGINAL PETITION, AND ORDER FOR SUBSTITUTED SERVICE,

and was executed at 1165 BRENT AVE, TERRELL, TX 75160 within the county of KAUFMAN at
12:55 PM on Fri, Feb 01 2019,'by delivering a true copy to the within named

JAMES C, LANKFORD, BY ATTACHING A TRUE COPY OF THE CITATION AND PLAINTIFF'S ORIGINAL PETITION TO THE
FRONT DOOR AT 1165 BRENT AVENUE, TERRELL, TEXAS 75160, PURSUANT THE ORDER FOR SUBSTITUTED SERVICE

in person, having first endorsed the date of delivery on same.

| am a person over eighteen (18) years of age and | am competent to make this affidavit. | am a resident of the State of
Texas, | am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. | am nota party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. | have never been convicted
of a felony or of a misdemeanor involving moral turpitude. | have personal knowledge of the facts stated herein and they
are true and correct."

In March 2019, after a hearing, the trial court signed an order authorizing
substituted service on Pro-Fire in the manner of securing a copy of the citation and
original petition to the front door of Lankford’s residence; the trial court’s order did
not first require an attempt at personal service on anyone over age sixteen. The trial
court stated, in relevant part:

[T]he Court GRANTS the motion and authorizes substituted service on

Defendant Pro-Fire & Sprinkler, LLC by securing a copy of the citation
and Original Petition to the front door of James C. Lankford’s, the

 

* In late February 2019, TLC filed a First Amended Petition that was essentially identical to its Original
Petition, but it added a request to serve Pro-Fire through the Texas Secretary of State and alleged that
Lankford had been served “by attaching a true and correct copy of the citation and Plaintiff's Original
Petition to the front door at [Lankford’s residence].” Although the record reflects that a new citation was
issued for service through the Texas Secretary of State, the record reflects that it remained unserved.

3
Manager of Defendant Pro-Fire & Sprinkler, LLC, residence located at
[Lankford’s residence].

The return of service relating to Pro-Fire was filed April 26, 2019. In the affidavit of

service attached to the return, the process server testified:

"The following came to hand on Dec 26, 2018, 10:35 am,

CITATION, PLAINTIFF'S ORIGINAL PETITION AND ORDER ON PLAINTIFF'S MOTION FOR SUBSTITUTED SERVICE ON
DEFENDANT PRO-FIRE & SPRINKLER, LLC,

and was executed at 1165 BRENT AVE, TERRELL, TX 75160 within the county of KAUFMAN at
09:40 AM on Thu, Apr 25 2019, by delivering a true copy to the within named

PRO-FIRE ANDO SPRINKLER, LLC., BY SECURING A COPY OF THE CITATION AND ORIGINAL PETITION TO THE FRONT
DOOR OF JAMES C, LANKFORD'S, THE MANAGER OF DEFENDANT PRO-FIRE & SPRINKLER, LLC, RESIDENCE LOCATED
AT 1165 BRENT AVENUE, TERRELL, TEXAS 75160, PER THE ORDER ON PLAINTIFF'S MOTION FOR SUBSTITUTED
SERVICE ON DEFENDANT PRO-FIRE & SPRINKLER, LLC,

in person, having first endorsed the date of delivery on same.

| am apersonover eighteen(18) years of age and | am competent to make this affidavit. |am a resident of the State of
Texas, 1am familiar with the Texas Rules of Civil Procedure as they apply to service of Process.! am nota party to this
suit nor related or affillated with any herein, and have no interest in the outcome of the suit. ! have never been convicted
of a felony or of a misdemeanor Involving moral turpitude. Ihave personal knowledge of the facts stated herein and they
are true and correct."

On May 31, 2019, without a hearing, the trial court signed a Final Default
Judgment against Pro-Fire and Lankford, jointly and severally, in the amount of
$115,314.95 (including principal, attorney’s fees, court costs and expenses, and
prejudgment interest) plus additional attorney’s fees in the event of a motion for new
trial or unsuccessful appeal to the court of appeals or Supreme Court of Texas. This
restricted appeal followed.

DISCUSSION

To prevail on a restricted appeal, the appellant must establish four elements:

(1) it filed the appeal within six months after judgment was signed; (2) it was a party

to the lawsuit; (3) it did not participate in the hearing that resulted in the judgment

_4-
complained of, and it did not timely file any postjudgment motions or requests for
findings of fact and conclusions of law; and (4) error is apparent on the face of the
record. Pike-Grant v. Grant, 447 S.W.3d 884, 886 (Tex. 2014) (per curiam); see also
TEX. R. App. P. 26.1(c), 30. In this restricted appeal, elements one through three are
established in the record. The parties dispute only the fourth element—whether error
is apparent on the face of the record.

In a single issue, Pro-Fire and Lankford argue that error is apparent on the
face of the record for four reasons: (1) the order for substituted service on Lankford
required the process server to check if someone over sixteen was home before taping
the citation and petition to the door, but she did not do so; (2) the affidavits of service
on Pro-Fire and Lankford are inherently inconsistent because the affidavits say that
the appellants were served both by securing the citation to the front door and by
delivery in person; (3) the judgment calculates prejudgment interest from the date a
statement of claim letter was mailed, but the correct commencement date under
§ 304.104 of the Texas Finance Code is when the suit was filed; and (4) the evidence
of attorney’s fees was insufficient to support the attorney’s fees award. Because our
resolutions of the first two parts of appellants’ sole issue are dispositive, we need

not address parts three and four. See TEX. R. App. P. 47.1.
A. Error is apparent on the face of the record with respect to service on
Lankford because the record does not affirmatively demonstrate strict
compliance with the rules governing service.

In the first part of their sole issue, appellants contend that there is error on the
face of the record with respect to service on Lankford. This part focuses on the trial
court’s instructions in its rule 106 order regarding when it authorized service by
posting to the front door and whether the record affirmatively demonstrates those
conditions existed when service was made in that manner.

Specifically, when the trial court authorized substituted service on Lankford,
it expressed a preference for personal service on anyone over age sixteen at
Lankford’s residence: The trial court authorized service in the manner of attaching
the citation and original petition to the front door of Lankford’s residence—and it
emphasized this point in bold font—only “in the event no one over sixteen is
present when service is attempted.” The process server testified in her affidavit of
service that she attached the citation and original petition to the front door of
Lankford’s residence; she did not, however, state whether anyone was present when
she attempted service.

In appellants’ view, the record does not show strict compliance with the trial

court’s instructions because the process server’s affidavit does not state that no one
over sixteen was present when she posted the citation and petition to the front door.”
We agree.

1. Texas law requires strict compliance with the rules governing
service to affirmatively appear in the record.

No-answer default judgments are disfavored, and a trial court lacks
jurisdiction over a defendant who was not properly served with process. Spanton v.
Bellah, 612 S.W.3d 314, 316 (Tex. 2020) (per curiam). “In a restricted appeal,
defective service of process constitutes error apparent on the face of the record.”
Dolly v. Aethos Commce’ns Sys., Inc., 10 S.W.3d 384, 388 (Tex. App.—Dallas 2000,
no pet.) (citing Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 153 (Tex. 1994) (per
curiam)).

It 1s well established that “a no-answer default judgment cannot stand when
the defendant ‘was not served in strict compliance with applicable requirements.’”
Spanton, 612 S.W.3d at 316 (quoting Wilson vy. Dunn, 800 S.W.2d 833, 836 (Tex.
1990)); see also Hubicki v. Festina, 226 S.W.3d 405, 408 (Tex. 2007) (per curiam)
(“[E]ven if a defendant has received actual notice of a pending lawsuit, a default
judgment rendered upon defective service will not stand.”). The Supreme Court of

eee

Texas has reiterated that it construes “strict compliance’ to mean just that.” Spanton,

 

+ Although appellants frame this part of their issue by stating that the process server failed to determine
if anyone over sixteen was present, their brief sets forth the applicable law requiring strict compliance with
the rules governing service to affirmatively appear on the face of the record. Thus, we construe appellants’
brief liberally as fairly raising the issue of whether strict compliance with the tral court’s order for
substituted service affirmatively appears on the record. See TEX. R. APP. P. 38.1(f).

_7-
612 S.W.3d at 316. Consequently, we indulge no presumptions, even reasonable
ones, in favor of valid issuance, service, or return of citation. See id. at 316, 318; see
also Primate Constr., 884 S.W.2d at 152. “Service of process that does not strictly
comply with the rules’ requirements is ‘invalid and of no effect.’” Spanton, 612
S.W.3d at 317 (quoting Uvalde Country Club y. Martin Linen Supply Co., Inc., 690
S.W.2d 884, 885 (Tex. 1985) (per curiam)).

“When a trial court orders substituted service pursuant to rule 106, the only
authority for the substituted service is the order itself.”* Jd. (quoting Dolly, 10
S.W.3d at 388). If the manner prescribed is not followed, then service is
accomplished in a manner not authorized by the judge. /d. at 318. “[T]he
requirements set forth in the order [granting substituted service] must be strictly
followed.” Daigrepont v. Preuss, No. 05-18-01271-CV, 2019 WL 2150916, at *2
(Tex. App.—Dallas May 17, 2019, no pet.) (mem. op.). “Any deviation from the
trial court’s order authorizing substituted service necessitates a reversal of the
default judgment based on service.” Id.

Strict compliance with the rules governing service of process must
affirmatively appear on the record for a default judgment to withstand direct attack.
Primate Constr., 884 S.W.2d at 152. It is the responsibility of the one requesting

service, not the process server, to see that service is properly accomplished. /d. at

 

* Texas Rule of Civil Procedure 106 was amended in August 2020, effective December 31, 2020. All
references herein to rule 106 are to the version in effect prior to the 2020 amendment.

_g-
153 (citing TEX. R. Civ. P. 99(a)). This responsibility extends to seeing that service
is properly reflected in the record. /d. If the facts as recited in the return, pre-printed
or otherwise, are incorrect and do not show proper service, then the one requesting
service must seek to amend the return prior to judgment. See id.; see also TEX. R.
Civ. P. 118.

Whether service was in strict compliance with the rules is a question of law
that we review de novo. Daigrepont, 2019 WL 2150916, at *3.

2. The record does not affirmatively demonstrate that no one over the

age of sixteen was present when service was made by posting to the
front door of Lankford’s residence.

The rule 106 order authorized TLC to serve Lankford in the manner of posting
service to the front door of his residence only “in the event no one over sixteen is
present when service is attempted.” Thus, we must ascertain whether the record
affirmatively reflects that TLC strictly followed the trial court’s instructions
regarding the manner of service authorized in the rule 106 order. See Spanton, 612
S.W.3d at 317; Daigrepont, 2019 WL 2150916, at *2; Dolly, 10 S.W.3d at 388. We
conclude that it does not.

The affidavit affirmatively shows that the citation and petition were attached
to the door, but the affidavit contains no explicit statement that no one over the age

of sixteen was present when this occurred.’ There is nothing in the record

 

> As discussed below, the affidavit of service also states that service was “in person,” making the return
inherently inconsistent and service defective for this additional, alternative reason.

_9_
affirmatively demonstrating that no one over the age of sixteen was present when
service was effected by posting to the front door. The absence of such information
from the record prevents this Court from being able to determine whether service
was effected in a manner authorized by the trial court. Thus, the record does not
affirmatively demonstrate strict compliance with the rules governing service, and
the service on Lankford is invalid. See Primate Constr., 884 S.W.2d at 152-53;
Dolly, 10 S.W.3d at 388-89.

3. We may not presume that no one over sixteen was present when

service was made by posting to the front door of Lankford’s
residence in order to uphold the no-answer default judgment.

TLC argues that we may essentially infer that the process server followed the
trial court’s instructions because her affidavit states that service was made
“PURSUANT TO THE ORDER FOR SUBSTITUTED SERVICE.” To support its
position, TLC cites Norton vy. Lucio, No. 03-03-00074-CV, 2003 WL 21402021, at
*3 (Tex. App.—Austin June 19, 2003, pet. denied) (mem. op.), and Patel v. Park
Plaza Hospital, 866 S.W.2d 645, 646 (Tex. App.—Houston [1st Dist.] 1993, writ
denied) (op. on reh’g). In those cases, the courts held that a verification in a return
stating that service was made pursuant to a rule 106 order confirmed that the process
was served according to the trial court’s instructions. We decline to follow Norton
and Patel because they are contrary to the binding authority of the Supreme Court

of Texas and of this Court in two ways.

_10-
First, this Court has held that a statement in an affidavit to the effect that a
citation was served pursuant to a trial court’s order “is a mere legal conclusion that,
by itself, does not substantiate proper service.” Dolly, 10 S.W.3d at 389.

Second, the Supreme Court of Texas has made it clear that appellate courts
may not make presumptions, no matter how reasonable, to uphold a no-answer
default judgment. See Spanton, 612 S.W.3d at 318. For example, in Spanton, a
rule 106 order authorized substituted service at a specified house number on
“Heathers Hill,” but the process server stated in his return that he had executed
substituted service at the specified house number on “Heather Hills Drive.” Jd. at
316. The address discrepancy prevented any implication or presumption of proper
service. [d. at 318. The Supreme Court of Texas explained that nothing in the record
demonstrated that Heather Hills Drive and Heathers Hill Drive were the same street,
and “[w]hile one might reasonably presume or believe that to be true, we cannot
entertain such presumptions or beliefs to uphold a default judgment based on
substitute service.” Jd. (emphasis added).

Similarly, in the instant case, the record contains no information affirmatively
showing that no one over the age of sixteen was present when service was effected
by posting to the front door. We cannot entertain any inference that the process
server was aware of and followed the trial court’s instructions regarding the presence
of anyone over age sixteen when she posted the citation and petition to the front door

of Lankford’s residence, even if such inferences are reasonable. See id.; see also

_-ll-
Allodial Ltd. P’ship v. Susan Barilich, P.C., 184 S.W.3d 405, 408 (Tex. App.—
Dallas 2006, no pet.) (“We do not indulge in any presumptions in favor of valid
issuance, service, or return of citation.... We also do not make inferences of
jurisdictional facts.” (internal citations omitted)). As this Court has stated,

Although the strict compliance requirements sometimes lead the courts

to rather weird conclusions, preventing us from making even the most

obvious and rational inferences, we believe good public policy favors

the standard. The end effect of our application of the strict compliance

standard is an increased opportunity for trial on the merits. This policy
justifies what may at first blush seem a hyper-technical rule.

Daigrepont, 2019 WL 2150916, at *4 (quotation marks, brackets, and citation
omitted); see also In re R.E.C., No. 05-14-01003-CV, 2015 WL 2205654, at *2 (Tex.
App.—Dallas May 12, 2015, no pet.) (mem. op.) (holding that record did not
affirmatively reflect service in compliance with rule 106 order when the return
referenced “[p]osting on the front door per Order on Motion for Alternative Service
Rule 106” and did not state what documents were posted).

Accordingly, we may not infer that no one over sixteen was present when
service was made by posting to the front door of Lankford’s residence from the
process server’s statement that service was made “PURSUANT TO THE ORDER
FOR SUBSTITUTED SERVICE.”

4. A return may contain all information required by the trial court

but nonetheless fail to affirmatively show that the manner of
service proven was authorized by the rule 106 order.

TLC argues that the affidavit of service did not need to include an express

recitation that no one over sixteen was present because the rule 106 order did not
_12-
expressly require that information. TLC cites Texas Rule of Civil Procedure 107(f),
which states: “Where citation is executed by an alternative method as authorized by
Rule 106, proof of service shall be made in the manner ordered by the court.” TEX.
R. Civ. P. 107(f). TLC contends that the rule 106 order required the return to state
only “when and how” the citation and original petition were served; in TLC’s view,
the affidavit “strictly complie[d]” with those instructions.

TLC’s argument is contrary to our prior decision in Dolly, which is binding
on this Court. In that case, the trial court authorized substituted service on a
defendant by leaving the citation, petition, and rule 106 order with anyone over age
sixteen at a specified address or, alternatively, by attaching the citation, petition, and
rule 106 order to the door of the same address. 10 S.W.3d at 386. The trial court’s
rule 106 order then required the return to “state when and how the citation was
served” and did not expressly require the return to state when and how the rule 106
order or petition were served. Id. (emphasis added). The return filed by the process
server referred to service of the citation and the petition, but it did not refer to service
of the rule 106 order. /d. at 387.

In a restricted appeal, the defendant argued, inter alia, that the return failed to
show that the process server served a copy of the rule 106 order as required by the
trial court’s order. Jd. In response, the plaintiff argued that service was valid despite
the omission of any reference to the rule 106 order in the return “because the court’s

order provided that the return of service ‘shall state when and how [only] the citation

_{3-
was served,’ [arguing that the rule 106 order] did not require detail as to when and
how the petition and [rule 106] order were served.” Id.

We concluded that the return was defective. We cited case law holding that
there is no authority for substituted service except upon the terms and conditions
stated by the judge in his order. See id. at 389 (citing Becker v. Russell, 765 S.W.2d
899, 900 (Tex. App.—Austin 1989, no writ), and Broussard v. Davila, 352 S.W.2d
753, 754 (Tex. App.—San Antonio 1961, no writ)). Based on this authority, we
explained,

Although the citation and petition are mentioned, the return is also

devoid of any statement demonstrating that [the defendant] was served

with a copy of the order as prescribed by the order. Without such

explicit recitations, it is impossible to determine whether the citation

was in fact served pursuant to the rules of civil procedure and the trial
court’s order.

Id. at 388-89 (emphasis added).

Thus, rule 107(f) authorizes a trial court to specify the manner of proof of
service when a trial court authorizes substituted service under rule 106. See TEX. R.
Civ. P. 107(f). But whether a return complies with such instructions is not
necessarily dispositive of whether the manner of service proven in the return was
actually authorized by the rule 106 order and rules of civil procedure. A return can
both (1) comply with the portion of an order requiring the return to state “when and
how” service was effected and (2) fail to demonstrate that “when and how” a
defendant was served was in a manner authorized by the trial court. For example, if

the process server had stated that she had posted the citation, petition, and rule 106
_14-
order to a window on a vehicle parked in front of Lankford’s residence on a specified
date and time, then the return would have stated “when and how” Lankford was
served, but it would not have demonstrated that Lankford was served in a manner
authorized by the trial court.

Again, no-answer default judgments are disfavored, Spanton, 612 S.W.3d at
316, and it is the plaintiff's burden to ensure that the record affirmatively
demonstrates strict compliance with the rules governing service, Primate Constr.,
884 S.W.2d at 152-53. Just like in Dolly, it is impossible for this Court to determine
whether service was effected in a manner authorized by the trial court’s rule 106
order and the rules of civil procedure without any explicit recitation in the affidavit
of service about the presence of anyone over sixteen when was service was made by
posting to the front door.

TLC argues that Dolly is distinguishable because the return in Dolly contained
an “abundance of errors” that prevented this Court from determining whether
citation was served in compliance with the rules of civil procedure and the trial
court’s order. To support its position, TLC cites Norton, which distinguished the
return in Dolly on those grounds. See 2003 WL 21402021, at *3—-4. This argument
is not persuasive, and we disagree with the distinction made in Norton.

We expressly stated in Dolly that “[v]irtually any deviation will be sufficient
to set aside a default judgment in a restricted appeal.” Dolly, 10 S.W.3d at 388. When

we concluded that the record did not affirmatively demonstrate that Dolly was served

_15—
in strict compliance with the trial court’s order, our reasoning did not turn on the
existence of multiple errors; we did not state that any defect required the existence
of another defect to constitute error. Rather, we addressed each problem with the
return in Dolly and explained why each problem constituted a defect in service. See
id. at 387-89. Thus, the fact that the return in Dolly contained multiple errors is
irrelevant and was not a basis on which to distinguish it from Norton. Nor is it a
basis on which to distinguish Dolly from the instant case.°

Accordingly, based on the record before us, we conclude that even if the
affidavit of service states “when and how” Lankford was served, the record does not
affirmatively demonstrate that the manner of service reflected in the return was
authorized.

5. The absence of any showing that no one over age sixteen was
present when service was made is not trivial.

TLC cites Cuetara v. DSCH Capital Partners, LLC, No. 03-16-00078-CV,
2016 WL 3917181 (Tex. App.—Austin July 14, 2016, no pet.) (mem. op.), to argue
that there was no requirement that the process server’s affidavit state that she first
attempted to serve someone over the age of sixteen, suggesting that the omission of

such information is a mere formality, minor defect, or technical insufficiency that

 

© Further, as explained below, the return for service on Lankford is inherently inconsistent, which was
also a defect in Dolly, 10 S.W.3d at 388. Thus, the return on Lankford does contain multiple errors, and
TLC’s attempt to distinguish Dolly is flawed for this additional reason.

_16—
does not invalidate a default judgment. This argument is not persuasive. TLC is
misconstruing the omission of this information as being trivial, when it is not.

The Supreme Court of Texas recently explained that certain types of
discrepancies may invalidate service whereas some discrepancies are “mere
“minutest details.’” Spanton, 612 S.W.3d at 317. The court explained, for example,
that “[d]iscrepancies in addresses may be mere details when the order authorizes
substitute service wherever the defendant could be found or when the defendant is
indisputably personally served.” /d. But it stated that “otherwise, this Court has
repeatedly held that discrepancies in the defendant’s name or address prevent any
implication or presumption of proper substitute service.” /d. The court cited Cuetara
as properly distinguishing between these two types of discrepancies. Id.

In Cuetara, the rule 106 order authorized service on a defendant by delivering
“a copy of the citation and original petition to [defendant’s] usual place of business,
[at a specified address], and leaving such process with the receptionist or such other
person over the age of sixteen at the front office at such address.” 2016 WL 3917181,
at *1. The return stated that substituted service was effected by delivering the
citation, petition, and rule 106 order to “John Doe as Manager, a person employed
therein and authorized to accept service for [defendant] at the [specified address],
the within named person’s usual place of Work .. . .” Jd. The affidavit further stated

that the person served was thirty-five years old and had refused to give his name. /d.

_17-
On appeal, the defendant did “not argue that [the plaintiff had] deviated from
the rules of civil procedure in effecting substituted service” and did not contend that
service was executed at the wrong address. /d. at *2. Rather, the defendant argued
that service was not in strict compliance with the court’s rule 106 order because the
affidavit of service did not explicitly state that the petition was served “at the front
office” of the specified address or state how “John Doe” was authorized to receive
service. Id. The Austin Court of Appeals rejected the defendant’s arguments.

As to the specific room where service occurred, the court explained that the
language of the rule 106 order suggested that the trial court “was more concerned
with the type of person to be served” rather than “the specific room for service within
that address.” /d. at *3. The rule 106 order did not specify that the return had to state
that service was at the front office. Even if it had, however, the court explained that
“the most reasonable and natural interpretation” of the return was that the process
server interacted with a manager at the front office of the specific address. Id. As to
the identity of the person served and his authority to accept service, the court
explained that the return was prima facie evidence that the person served was a
visibly thirty-five-year-old “manager” who was “employed therein and authorized
to accept service.” /d. The order did not require the manager’s name to be specified
in the return. Id.

The instant case is distinguishable. Here, the rule 106 order expressed a clear

preference for personal service on anyone over sixteen, emphasizing in bold font

_18—
that service by posting to the front door was authorized only if no one over age
sixteen was present when service was attempted. Thus, whether a person over
sixteen was present is not a trivial detail. The record also contains nothing that
constitutes prima facie evidence that no one over the age of sixteen was present when
service was attempted. As explained above, we may not infer this fact simply from
the process server’s statement that service was made pursuant to the rule 106 order.
See Dolly, 10 S.W.3d at 389.

Accordingly, on this record, whether anyone over sixteen was present at the
time of service was not a trivial detail, and our requiring this information to
affirmatively appear in the record is not obeisance to the minutest detail.

6. It is not Lankford’s burden to affirmatively show that no one over
sixteen was present at the time of service.

Finally, TLC argues that there is no evidence that the process server failed to
determine whether anyone over age sixteen was present prior to posting the citation.
This argument is without merit because it was TLC’s burden to ensure that the
record affirmatively reflected strict compliance with the trial court’s instructions.
See Primate Constr., 884 S.W.2d at 153. The record shows only that the process
server attached the citation and petition to Lankford’s front door—a manner of
service not authorized by the trial court’s order or the rules of civil procedure.

Accordingly, for all the foregoing reasons, the record does not affirmatively
demonstrate that the trial court’s instructions were strictly followed and that service

on Lankford was accomplished in an authorized manner. See Spanton, 612 S.W.3d
_19_
at 318; Primate Constr., 884 S.W.2d at 152; Dolly, 10 S.W.3d at 387-89. Thus, error
is apparent on the face of the record. See Dolly, 10 S.W.3d at 387-89. We sustain
the first part of appellants’ sole issue.

B. Error is apparent on the face of the record because the affidavit of service
regarding Pro-Fire is inherently inconsistent.

In the second part of their sole issue, Pro-Fire and Lankford argue that there
is error apparent on the face of the record regarding service on Pro-Fire. Citing our
decision in Dolly, appellants contend that the affidavit of service is inherently
inconsistent because it states in one place that service was executed by attaching the
citation and petition to the front door at Lankford’s residence and in another place
the affidavit states that service was effected “in person.” We agree.

We also faced this issue in Dolly. As discussed above, the trial court in Dolly
authorized substituted service on a defendant by leaving the citation, petition, and
rule 106 order with anyone over age sixteen at a specified address or, alternatively,
by attaching the citation, petition, and rule 106 order to the door of the same address.
10 S.W.3d at 386. The return stated that the defendant was served with a copy of the
citation by delivery “in person” while a type-written note at the bottom stated,
“POSTED TO FRONT DOOR.” /d. at 387. Because the return reflected two

manners of service, we concluded that “[t]he return [was] inherently inconsistent

20
and, therefore, [did] not affirmatively demonstrate that service was executed as
prescribed by the order.” /d. at 388.’

Similarly, in our decision in R.E.C., the rule 106 order required service to be
“effected ... by both mailing a true copy of the citation with a copy of the petition
attached to [defendant’s known address], and by posting a true copy of the citation
with a copy of the petition attached on the front door of [defendant’s known
address].” 2015 WL 2205654, at *2. The return stated that citation was delivered

to the within named Respondent/Defendant, to-wit: Susan E. Cannon

... each, in person, a true copy of this instrument with a true and correct

of the document attached hereto having first endorsed on such copy of
said instrument the date of delivery.

[x] Information received as to the whereabouts of defendant being 3800
Amesbury Drive Plano TX 75093 by Posting on the front door per
Order on Motion for Alternative Service Rule 106 and by mailing a true
and correct copy.

Id. We held that the return was inherently inconsistent because it stated that the
defendant “was served by delivery “in person’ while a subsequent section state[d]

she was served by posting on the front door and by mailing.” Jd.

 

7Tn a subsequent paragraph of Dolly, the Court rejected the plaintiffs arguments (1) that the language
“*POSTED TO FRONT DOOR*” showed service was effectuated in accordance with the trial court’s
requirements and (2) that it was of no consequence that “* POSTED TO FRONT DOOR’ was located below
the signed verification rather than above the verification. 10 $.W.3d at 389. The Court explained (1) that
“* POSTED TO FRONT DOOR*” did not say what was posted to the front door and (2) that the verification
concemed information in the “foregoing instrument,” which meant that language below the verification
was not in the “foregoing instrument” and, thus, was not verified. Jd. The Court went on to explain that the
verification was also defective because it was a blanket statement that citation was executed pursuant to the
rules of civil procedure and did not verify the specific facts relating to the act of service. /d. Our discussion
of these additional defects, however, was not central to or even part of our holding that the return was also
inherently inconsistent. See id. at 388-89.

—?1-—
Like in Dolly and R.E.C., the affidavit of service attached to the return relating
to Pro-Fire states that Pro-Fire was served both “BY SECURING A COPY OF THE
CITATION AND ORIGINAL PETITION TO THE FRONT DOOR?” of Lankford’s
residence and “in person, having first endorsed the date of delivery on same.” The
return can be read to state that Pro-Fire was served by attaching the citation and
petition to the front door. And the return can also be read to state that Pro-Fire was
served in person. Thus, the affidavit of service is inherently inconsistent and does
not affirmatively demonstrate that service was executed as prescribed by the rule
106 order. See Dolly, 10 S.W.3d at 388.

TLC argues that the affidavit is not inherently inconsistent for four reasons.
First, TLC again contends that the language in the return stating that service was
executed pursuant to the court’s rule 106 order confirms that service was executed
in accordance with the court’s order. But this argument does not address the inherent
inconsistency raised by the subsequent statement in the affidavit that delivery was
“in person.” And as discussed above, our own precedent establishes that we may not
presume valid service from a conclusory statement that service was made pursuant
to arule 106 order. See Dolly, 10 S.W.3d at 389.

Second, TLC again contends that Dolly is distinguishable because the return
in that case contained an “abundance of errors.” But as explained above, our decision

in Dolly did not turn on the existence of multiple errors.

22
Third, TLC argues that the return “should be given a fair, reasonable, and
natural construction to its intent and meaning” and that “[w]hen read as a whole, the
language at issue indicates that the process server attached the required documents
to the front door in person [and] not that the process was achieved either by attaching
it to the front door or providing it to the Appellants in person.” Although we agree
that a return should be given a fair, reasonable, and natural construction to give effect
to its plain intent and meaning, see Dole v. LSREF2 APEX 2, LLC, 425 S.W.3d 617,
621 (Tex. App.—Dallas 2014, no pet.), TLC’s reading is not a fair, reasonable, and
natural construction of the return here.

The phrase “in person” has a distinct meaning in the context of service of
process, reflecting service by hand delivery. See TEx. R. Civ. P. 106(a)(1) (“Unless
the citation or an order of the court otherwise directs, the citation shall be served by

... delivering to the defendant, in person, a true copy of the citation with the date

29

of delivery endorsed thereon with a copy of the petition attached thereto ....

(emphases added)). The language in the return—“‘in person, having first endorsed
the date of delivery on same”—tracks the language of rule 106(a)(1). We further
note that there are two different fonts in the affidavit: one font (not in all caps)
appears to set up a form for in-person service, and another font (in all caps) appears

to be information the process server filled in:

_23-
"The following came to hand on Dec 26, 2018, 10:35 am,

CITATION, PLAINTIFF'S ORIGINAL PETITION AND ORDER ON PLAINTIFF'S MOTION FOR SUBSTITUTED SERVICE ON
DEFENDANT PRO-FIRE & SPRINKLER, LLC,

and was executed at 1165 BRENT AVE, TERRELL, TX 75160 within the county of KAUFMAN at
09:40 AM on Thu, Apr 25 2019, by delivering a true copy to the within named

PRO-FIRE ANO SPRINKLER, LLC., BY SECURING A COPY OF THE CITATION AND ORIGINAL PETITION TO THE FRONT
DOOR OF JAMES C, LANKFORD’S, THE MANAGER OF DEFENDANT PRO-FIRE & SPRINKLER, LLC, RESIDENCE LOCATED
AT 1165 BRENT AVENUE, TERRELL, TEXAS 75160, PER THE ORDER ON PLAINTIFF'S MOTION FOR SUBSTITUTED
SERVICE ON DEFENDANT PRO-FIRE & SPRINKLER, LLC,

in person, having first endorsed the date of delivery on same.

| am a person over eighteen(18) years of age and | am competent to make this affidavit. |am a resident of the State of
Texas, |am familiar with the Texas Rules of Civil Procedure as they apply to service of Process.! am nota party to this
suit nor related or affillated with any herein, and have no interest In the outcome of the suit. ! have never been convicted
of a felony or of a misdemeanor Involving moral turpitude. | have personal knowledge of the facts stated herein and they
are true and correct.”

Regardless, if the reference to securing a copy of the citation and petition to the front
door were removed, the affidavit would reflect service “in person.” Thus, it is not
reasonable to construe “in person” as indicating that the process server intended to
say that she personally attached the citation and petition to the front door. The only
reasonable interpretation of the affidavit is that it reflects two inconsistent methods
of service: in-person service (not in all caps) and service by posting to the front door
(in all caps).

Even if leaving “in person” on the affidavit was a mistake resulting from the
process server’s use of a form affidavit, it was TLC’s burden to correct the return so
that it accurately reflected the manner of service before obtaining a default judgment.
See Primate Constr., 884 S.W.2d at 153 (“If the facts as recited in the . . . return,
pre-printed or otherwise, are incorrect and do not show proper service, the one

requesting service must amend the return prior to judgment.”). It failed to do so.

24
Finally, TLC cites Myan Management Group, L.L.C. v. Adam Sparks Family
Revocable Trust, 292 S.W.3d 750 (Tex. App.—Dallas 2009, no pet.), to argue that
even if there is an inherent conflict, “it is, at most, a de minimis error or technicality
that does not invalidate service.”* But Myan Management Group is distinguishable.
In that case, the defendant argued that the return did not reflect the manner of service
because the return stated that service was made “by delivering to Myan Management
... By delivering to Kyle Hooper Agent” and did not state that service was made by
delivery in person. Id. at 754.

Thus, the issue in Myan Management Group was whether the return reflected
any method of service at all. We held that the term “delivered,” without the addition
of “in person” in the service-of-process context was sufficient to describe delivery
in person. /d. By contrast, the issue in this case is whether the affidavit of service
reflects two inconsistent methods of service. And applying the distinct meaning of
“in person” in the service-of-process context, we conclude that it does.

Accordingly, the affidavit of service on Pro-Fire is inherently inconsistent.

Thus, the record does not affirmatively show strict compliance with the trial court’s

 

® TLC also cites Norton, 2003 WL 21402021, at *2, to argue, “Appellants have also not provided any
reasons as to how their due process rights were prejudiced by the inclusion of this language.” The court in
Norton stated, “[C]ourts will uphold default judgments when the plaintiff is able to prove that the service
and the return strictly complied with the court’s instructions, and the defendant fails to prove any other
manner in which the service or the return violated that person’s due process nights.” /d. (emphasis added).
Here, the record does not show that service on Pro-Fire (or Lankford) strictly complied with the court’s
instructions; thus, even if we were to follow Norton, appellants need not show any other manner in which
the service or return violated their due-process rights.

_25—
rule 106 order regarding service on Pro-Fire.’ Because error is apparent on the face
of the record, we sustain the second part of appellants’ sole issue.
CONCLUSION
Having sustained the first and second parts of Pro-Fire and Lankford’s sole
issue, which are dispositive, we do not reach the remainder of their arguments.
Because service was defective in this case, the trial court lacked jurisdiction to grant
the default judgment against Pro-Fire and Lankford. We reverse the default

judgment and remand the case to the trial court for further proceedings.

/Leshe Osborne//
LESLIE OSBORNE
191480f.p05 JUSTICE

 

Carlyle, J., dissenting

 

° Appellants similarly assert that the affidavit of service relating to Lankford contains the same inherent
inconsistency as the affidavit of service relating to Pro-Fire. We agree; the affidavit of service relating to
Lankford states that he was served “BY ATTACHING A TRUE COPY OF THE CITATION AND
PLAINTIFF’S ORIGINAL PETITION TO THE FRONT DOOR?” at Lankford’s residence and “in person,
having first endorsed the date of delivery on same.” Thus, for the same reasons discussed herein with respect
to Pro-Fire, service on Lankford is defective for this additional, and alternative, reason.

~26—
 

Court of Appeals
Stith Avatrict of Texas at Dallas

JUDGMENT
PRO-FIRE & SPRINKLER, L.L.C. On Appeal from the 95th District
AND JAMES C. LANKFORD, Court, Dallas County, Texas
Appellants Trial Court Cause No. DC-18-18762.
Opinion delivered by Justice
No. 05-19-01480-CV V. Osborne. Justices Myers and Carlyle
participating.

THE LAW COMPANY, INC.,
Appellee

In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for a new
trial.

It is ORDERED that appellants PRO-FIRE & SPRINKLER, L.L.C. and
JAMES C. LANKFORD recover their costs of this appeal from appellee THE
LAW COMPANY, INC.

Judgment entered this 29" day of November, 2021.

_27-